Judgment of Supreme Court, New York County (Felice Shea, J.), rendered February 6, 1989, after a jury trial, which convicted defendant of criminal possession of stolen property in the third degree, criminal possession of stolen property in the fourth degree, and unauthorized use of a vehicle in the third degree and which sentenced defendant to concurrent indeterminate terms of imprisonment of from 3 to 6 years, 1½ to 3 years, and six months, respectively, is unanimously affirmed.
The evidence, when viewed in a light most favorable to the People (see, People v Kennedy, 47 NY2d 196), sustains the conclusion that defendant, a passenger in a stolen vehicle, knowingly exercised dominion and control over the automobile, so as to establish defendant’s guilt of criminal possession of stolen property. Concur—Kupferman, J. P., Sullivan, Milonas, Asch and Kassal, JJ.